



COURT OF APPEAL FOR ONTARIO

CITATION: 1059233 Ontario Ltd. v. Recchia Developments Inc.,
    2017 ONCA 98

DATE: 20170206

DOCKET: C62249

Feldman, Gillese and Pepall JJ.A.

BETWEEN

1059233 Ontario Ltd.

Respondent (Appellant)

and

Recchia Developments Inc.

Applicant (Respondent)

James Zibarras, for the appellant

David J. Jackson, for the respondent

Heard: February 3, 2017

On appeal from the judgment of Justice Whitten of the Superior
    Court of Justice, dated April 13, 2015.

APPEAL BOOK ENDORSEMENT

[1]

This is an appeal based on the interpretation of a term in an amended
    Agreement of Purchase and Sale. The standard of review on appeal is the
    deferential one established by the Supreme Court of Canada in
Creston Moly
    Corp. v. Sattva Capital Corp.
, (2014) SCC 53, [2014] 2 S.C.R. 633.

[2]

We see no error in the articulation of the relevant legal principles
    relied on by the application judge for the interpretation of contracts.

[3]

There is no palpable and overriding error in the findings of fact made
    by the application judge. His interpretation of the impugned provision is
    reasonable.

[4]

In the circumstances, there is no basis for interference by this court.

[5]

Accordingly, the appeal is dismissed with costs to the respondent fixed
    at $10,459, all inclusive.


